DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, specie B in the reply filed on 6/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Applicant stated that claims 1, 3, 6-9 read on the election; however; claim 6 appears to go with specie A and C.  The current specification only mentions feeding the coating material through a friction body when it is a slurry or powder.  Therefore, claim 6 is also withdrawn.

Claim Objections
Claim 7 is objected to because of the following informalities:  “an alloys” should be –an alloy--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 7-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (2017/0043428 from IDS).
Regarding claim 1, Lee discloses a method for coating a workpiece, comprising: applying a coating material to the workpiece; and friction welding the coating material to the workpiece (abstract, paragraphs 0024-0034).  
Regarding claim 3, Lee discloses that the coating material is applied as a foil or a sheet (tape) (paragraph 0026).  
Regarding claim 7, Lee discloses that the workpiece is aluminum, magnesium, titanium, or an alloy of these materials (paragraph 0027).  
Regarding claim 8, Lee discloses that the coating material is friction welded selectively to the workpiece (abstract, paragraphs 0024-0034).  
Regarding claim 9, since Lee discloses similar materials and process steps as claimed above, it is the Examiner’s position that the friction welding step forms a solderable area on the workpiece.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735